. - FILED
Hand-Delivered : CHARLOTTE, NC

JAN 18 2020

US DISTRICT CoUR
T. .
WESTERN DISTRICT OF NC

ALE
WESTERN DISTRICT OF NORTH CAROLINA
S

Rashad Ranzy

 

 

 

 

 

Planiit,
COMPLAINT
VS. Case No., 3 ‘PAO WWAGD “KIC
Crumley Roberts, LLP
Defencantis).

 

A. JURISDICTION
Junsdicton is proper in this court according to:
_X_42 US.C.81983
42 U.S.C. §4985

Other (Please specify)

 

B, PARTIES

< int
1. Name of Paint; _ Rashad Ranzy

Address: _ 5422 Stallworth Dr.
Charlotte, NC 28226

 

 

 

 

2. Name of Defendant. President: Christopher H. Roberts
Crumley Roberts, LLP

 

 

Adress: ~ 2400 Freeman Mill Rd
‘_ Greensboro, NC 27406
Is employ ed as "President — zt Crumley Roberts, LLP

(Position/T the) (Organization)
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 1 of 32.

 

 
Was the dstendant acting under the authority or color of State law al ine ime
these claims occurred? YES X NO _f YES* brieiy explain:

 

 

Under the authority or color of state law, in North Carolina, you cannot “deny” privilege, which is oe
Discrimination, because of race, color or Disability. Law firm, Crumley Roberts LLP, “denied” me the m, ee
privilege, which is Discrimination, of an “Attorney,” because of my race, color and Disability. Dos

r

3%, Name of Defendant
AGdress:

 

 

 

 

is employed 2s at Le
(Posifion/Tite) (Organization) | |

Wes the defendant acting under the authority or color of Sigie law ai ihe ime
these claims occured? YES NO ,#F YES” brieity explain:

 

 

 

4. Name of Defendant
Address:

 

 

 

 

is employed 2s at . i.
(Position/T file) (Organization)

 

Wes the defendant acting under the authority or color of state law at the time
these claims occured? YES NO _ 1 "YES* bnefty explain:

 

 

 

(Use additional sheets if necessary.)

C, NATURE OF CASE

Why are you bringing this case to court’? Please explain the circumstances that led to
the problem,

| Adhi#Aroaal Sheets i Next

Der 9é S
7 oS

 

Caseé 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 2 of 32
C. Nature of Case

The, “Nature of Case,” is Law Firm, Crumley Roberts LLP, being subject to

Discrimination and Advertising Injury.

The United States District Court for the Western District of North Carolina, Charlotte
Division, is a “Federal district court’ that has Subject-Matter Jurisdiction over the “Nature of
Case,” which is Law Firm, Crumley Roberts LLP, being subject to Discrimination and
Advertising Injury and the “reliefs sought,” from Law Firm, Crumley Roberts LLP, which is their
“advertised idea” of having “Personal Injury Attorneys;” “Long-Term Disability Attorneys” and/or
“Social Security Disability Attorneys” to remedy my “Personal Injury” and/or “Long-Term
Disability’ case, and to do their “advertised idea and style of doing business” which is “Care Like
Family, Listen to Learn and Do What's Right;” “At Crumley Roberts, We Take the Worry Away;”

“When Life Knock You Down We Can Help Pick You Back Up;” “Let Us Do the Hard Work While

 

You Focus on Your Recovery;” “ We stand up for you;” “Helping You Through Life’s Most C
Difficult Voments’” and etcetera and, an apartment, which would be considered shelter/housing-

a place of refuge to dwell providing safety from danger attack and observation-, with all utilities

included and money for food, clothing, transportation and etcetera, from Law Firm, Crumley 5
Roberts LLP, until my “legal issues” of having a Personal Injury and/or Long-Term Disability are

completely “remedied,” for compelling me to have to deal with my Personal injury and/or Long-

Term Disability “legal issues.”

Law Firm, Crumley Roberts LLP, does have an office located in Charlotte, North
Carolina. Law Firm, Crumley Roberts LLP, main office is located in Greensboro, North
Carolina. Christopher H. Roberts, is the President and Chief Executive Officer, for Law Firm,

Crumley Roberts LLP.

C. NATURE OF CASE PAGE 1
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 3 of 32
|, have seen, Law Firm, Crumley Roberts LLP, advertisement on T.V. Commercials; city
buses located in Charlotte, North Carolina, which is the Charlotte Area Transit System,
commonly known as C.A.T.S. and on their website. There is,sa substantial amount of, “detailed

advertisement” on, Law Firm, Crumley Roberts LLP, website.

Discrimination, as defined, in Black’s Law Dictionary: “The effect of a law or established
practice that confers privileges on a certain class or that denies privileges to a certain class
because of race, age, sex, nationality, religion, or disability.” Under the authority or color of
state law, in North Carolina, you cannot “discriminate,” which ts the verb, action, of
Discrimination, because of race, color or Disability. Law Firm, Crumley Roberts LLP,

“discriminated,” which is the verb, action, of Discrimination, against me and my case and/or

 

“Injuries”, which is the plural form of Injury, becausé of my race and color, being a Brown
African-American, and my Disability, which is me being a person, subject to Arrested
Developmental- a temporary or permanent cessation of the process of development-, which is a
form of “oppression” and/or Slavery, in my case of being a person subject to Arrested
Developmental, and the 13" Amendment Sec.1 Of the United States Constitution-the supreme
law of the United States of America-prohibits Slavery. Slavery, as defined in Black’s Law
Dictionary: “The practice of keeping individuals in such a state of bondage or servitude.” My |
case, of Arrested_Developmental- a temporary or permanent cessation of the process of
development-, is absolutely a form of “oppression” and/or Slavery, Bondage and the 13"
Amendment Sec.1 Of the United States Constitution-the supreme law of the United States of
America- prohibits Slavery, Bondage. | am, “absolutely,” in a state of Bondage. Bondage, as
defined in Black’s Law Dictionary: “By extension, the condition or state of having one’s freedom
limited or of being prevented from doing what one wants; subjection to some power or
influence.” Law Firm, Crumley Roberts LLP, absolutely, “denied,” me the privilege of an

Attorney. Law Firm, Crumley Roberts LLP, absolutely, “denied,” me the privilege, which is

C. NATURE OF CASE PAGE 2
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 4 of 32
Discrimination, of a “Personal Injury Attorney,” “Long-term Disability Attorney” and/or “Social
Security Disability Attorney,” which are the types of Attorneys | need at the moment and the

types of Attorneys they advertise having. Law Firm, Crumley Roberts LLP, advertises, “Serving

 

the Injured in North & South Carolina.” Injury, as defined in Black’s Law Dictionary: “The
violation of another’s legal right, for which law provides a remedy; a wrong or injustice.” I’m
absolutely “injured,” which is, the, verb, state, form of Injury, due to the fact that “numerous
Amendments of my Constitutional Rights,” which are the “Amendments” of the United States
Constitution- the supreme law of the United States of America- have been “denied” and

“disparaged” on my behalf, ultimately leaving me a person subject to Slavery, Bondage; the 13"

 

Amendment Sec.1 Of the United States Constitution- the supreme law of the United States of

 

America- prohibits Slavery, Bondage and the 9'" Amendment Of the United States Constitution

states: “The enumeration in the Constitution, of certain rights, shall not be construed to deny or

 

disparage others retained by the people.” The “Amendments” of the United States Constitution-

the supreme law of the United States of America- are my “legal rights.” | am absolutely

 

“injured” and/or a person subject to Slavery, Bondage, in the state of North Carolina, which is

“wrong,” it’s “injustice.” Most importantly, | am absolutely “injured” and/or a person subject to

 

Slavery, Bondage in the United States of America which is, “absolutely,” wrong, its injustice.

 

Wrong as defined in Black’s Law Dictionary: “Violation of another's legal right.” The 13th
Amendment Sec.1 Of the United States Constitution- the supreme law of the United States of
America- prohibits Slavery, Bondage. It is “absolutely,” a violation of my legal right to be a
person subject to Slavery, Bondage. Injustice as defined in Black’s Law Dictionary: “An unjust
state of affairs; unfairness.” It has been an unjust state of affairs that has gotten me in the state
of Slavery, Bondage, which will be better “explained,” “described” and “defined,” in this section
“Nature of Case.” It has been a lack of equality and justice, fair treatment, “unfairness,” that has
caused me to be and remain a person subject to Slavery, Bondage, which the 13 Amendment

Sec.1 Of the United States Constitution- the supreme law of the United States of America-

 

C. NATURE OF CASE PAGE 3
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 5 of 32

 
prohibits. On December 2 2019, | submitted this exact following statement of my “injuries,”

which is the plural form of Injury, to Law Firm, Crumley Roberts LLP, through their website:

Injury, according to black laws dictionary, is a violation of another's legal right,
for which the law provides a remedy. I’m, absolutely, injured and need an
attorney to pursue justice. | have a “personal injury” and/or “long term-disability”,
due to the fact that Numerous Amendments of the “United States Constitution-
the supreme law of the United States of America-” have been “denied” and
“disparaged” on my behalf and I’m in need of a “personal injury” and/ or “long- ce
term disability” attorney, specifically, which you advertise having. [-

According to Dorland’s medical dictionary “Disability” as defined by the
federal government:”inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can
be expected to last or has lasted for a continuous period of not less than 12
months.”

My disability is, due to me, being a person subject to Arrested Developmental-a
temporary or permanent cessation of the process of development-, which is
causing me Anxiety-psychological concomitants, include feelings of impending
danger, powerlessness, apprehension and tension- and | have been diagnosed
with “Generalized Anxiety Disorder’. My disability, Arrested Developmental, is
due to inadequate parenting, my mother, LaDonna Wright, whom is Registered
Nurse, absolutely, was not concerned about my education, future or well-being in
general; inadequate education, | was functionally illiterate when | graduated high
school in 2005, I’m informally educated, a computer taught me how to read,
around 2007, and the world book dictionary, which has the rules to writing in it,
taught me how to write; involuntary commitment to psychiatric hospitals on
several occasions, my mother, family and insignificant people have corned me in
to psychiatric hospitals on numerous, different, occasions; my mother petitioning
the Judicial System on two different occasions once in Chicago, IL and once in
the city I’m currently in which is Charlotte NC, to be my “guardian ad litem’, which
she was “denied” due to the fact that | didn’t’ meet the requirements to have a
“guardian ad litem” nor did | want a “guardian ad litem’; my mother “successfully
manipulated” the social security office, for my social security benefits, “without
my consent” and homelessness, | have been homeless for a substantial amount
of years over the past approximately 10 years and am subject to be homeless
again if “Justice is not served’. | recently was involuntary committed to Mindy
Ellen Levine Behavioral Health Center, between October 7-18, 2019, based off
“lies” my mother made. Mindy Ellen Levine behavioral health center, “never |?
appointed me a social worker’, which would have been a major step for
remedying me be a person subject to Arrested Developmental. While | was at
Mindy Ellen Levine behavioral health center, | did go to court there and the
“Judge discharged me” due to the fact that | was “not a person subject to
involuntary admission.” My case of Arrested developmental is a form of
oppression and/or “slavery” and the 13th Amendment Sec.1 of the United States
Constitution-the supreme law of the united states of America- prohibits slavery.

My mother, is absolutely, being “hubris” and “haughty”, about me not
being able to receive legal help and/or getting justice for her successfully
manipulating the social security administration office, for my social security
benefits, without my consent and getting justice for her getting me involuntarily

 

 

 

 

 

 

C. NATURE OF CASE PAGE 4 |
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 6 of 32
committed to mental health hospitals on several different occasions. She,
basically, being hubris and haughty, about me not being able to getting legal help
and/or a lawyer for me being a person subject to slavery. My mother, has been,
absolutely, making my life a living “hell” and trying to get me in the state of
“insanity”. My mother is a “fraud” and “emotionally abusive’.

Me, being and remaining, a person subject to Arrested Devolpmental,
which is a form of oppression and/or slavery, is absolutely due to inadequate
"municipal services" and “federal government.” It’s, out of want and will rather
than, the absence of resources that account for my sad state of being and
remaining a person subject to Arrested Developmental which is a form of
oppression and/or slavery.

| am aware that the main function of the “U.S. federal government” is
creating and enforcing laws to ensure order and stability within society. My life,
has no order and stability, through society, which is governed by the United
States Constitution- the supreme law of the United States of America. The
“Judicial branch” and the “Executive branch” of the federal government are aware
that I’m a person subject to slavery. The “Judaical branch” of the federal
government are not using their “Judaical power’ to make sure that | do not
remain a person subject to slavery.

The “Judicial branch” of the federal government does have the power to
construe and apply the law when controversies arise over what has been or not
been done under it, according to Black laws dictionary.

|, have, also reached out to the, “Executive branch” of the federal
government through mail and email, and they have responded to me, through
email, and | do have the emails saved to prove that, but | have not received any
help, in any way. The “Executive branch” of the federal government are not
using there “Executive power’ to make sure | do not remain a person subject to
slavery. The “Executive branch’ of the federal government does have the power
to see that laws are duly executed and enforced, according to black laws
dictionary.

I’m ,absolutely, a victim, of race and disability discrimination, at the hands
of the “federal government” and my mother. My mother and the federal
government are, absolutely, “debilitating to my overall well-being.”

Law Firm, Crumely Roberts LLP, did respond with an email and phone call the same day. |
have the email saved to prove that. | did talk to somebody, on the phone, that same day. | am,
aware that there were some spelling errors and grammatical errors in my statement, of
“injuries,” that | sent to, Law Firm, Crumley Roberts LLP, on December 2 2019. My statement,
of “injuries” was still legible and clear. The intake person, had some additional questions, she
asked me, and told me they will get back to me. On December 5 2019, they called me and told
me, that they would not represent me and tried to put me on a “wild goose chase.” Law Firm,

Crumley Roberts LLP, absolutely “denied” me the privilege, which is Discrimination, of a

C. NATURE OF CASE PAGE 5
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 7 of 32
“Personal Injury Attorney;” “Long-term Disability Attorney” and/or “Social Security Disability
Attorney,” which are the types of Attorneys | need at the moment and the types of Attorneys
they advertise having.

Personal Injury, as defined in Black’s Law Dictionary: “Any invasion of a personal right,
including mental suffering and false imprisonment.” | absolutely have a Personal Injury due to
the fact that numerous “Amendments” of my Constitutional Rights, which are the “Amendments”
of the United States Constitution- the supreme law of the United States of America- have been
“denied” and “disparaged” on my behalf, ultimately, causing me to be in a state of Slavery,
Bondage, which the 13" Amendment Sec.1 Of the United States Constitution prohibits, causing
me, a great deal of, mental suffering. Me being in a state of Slavery, Bondage is “absolutely,”
“wrong,” it’s “injustice.” | do have Anxiety-psychological concomitants include feelings of
impending danger, powerlessness, apprehension, and tension- and | have been diagnosed with
Generalized Anxiety Disorder, which is due to me being in a state of Slavery, Bondage. The
“Amendments” of the United States Constitution-the Supreme law of the United States of
America- are, "absolutely," my “personal rights.” | have a Personal Injury due to my mother,
whom is a Registered Nurse, “successfully manipulating” the social security administration for
my “Social Security Benefits,” which are my “Social Security Disability Benefits,” without my
consent, which is “absolutely,” “wrong,” its “injustice.” It is a violation of my legal right for my
mother to be the “payee” of my Social Security Disability Benefits “without my consent.” It, was
an unjust affair for my mother to become the “payee” of my Social Security Disability Benefits
“without my consent,” which is, absolutely, “unfair.” | also, “absolutely,” have a Personal Injury,
due to the fact that | have been “involuntarily” committed to psychiatric hospitals on numerous
occasions. | recently was “involuntarily” committed to Mindy Ellen Levine Behavioral Health
Center located in “Davidson, North Carolina” between October 7th 2019 and October 15th 2019
based on “lies” from my mother who is a Registered Nurse and who has manipulated the Social
Security administration office, for my “Social Security Disability benefits” without my consent,

C. NATURE OF CASE PAGE 6
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 8 of 32

 
yk,

which is “absolutely,” “wrong,” its “injustice.” False Imprisonment, as defined in Black’s Law

Dictionary: “The restraint of a person in a bounded area without legal authority, justification, or

 

consent.” Restraint, as defined in, Black’s Law Dictionary: “Confinement, abridgment, or
limitation.” Confinement, as defined in Black’s Law Dictionary: “The act of imprisoning or
restraining someone; the quality, state, or condition of being imprisoned or restrained.” | was,
absolutely, a person of restraint, confinement, at Mindy Ellen Levine Behavioral Health Center,
which would be considered the “bounded area,” located in “Davidson, NC” between October 7th
2019 and October 15th 2019, “involuntary” or “against my own will,” based on “lies” from my
mother who is a Registered Nurse and who has successfully manipulated the social security

administration office for my "Social Security Disability benefits" without my consent, which is

 

“absolutely,” “wrong,” its “injustice.” There was “no justification” for me to be at Mindy Ellen
Levine Behavioral Health Center and that was found in “court” at Mindy Ellen Levine Behavioral
Health Center. | was absolutely “restrained,” “confined,” at Mindy Ellen Levine Behavioral
Health Center without my “consent.” My Confinement or Restraint at Mindy Ellen Levine
Behavioral Health Center would “absolutely” be considered a Personal Injury, False

Imprisonment. Once again | did go to “court” at Mindy Ellen Levine Behavioral Health Center,

 

and the judge “discharge me” and “released me” due to the fact that | was “not a person subject
to involuntary admission,” there was “no justification for me to be there.” Law Firm, Crumley
Roberts LLP, absolutely “discriminated” against my “personal injuries” and did not provide me
with a Personal Injury Attorney, which they advertise having. Law firm, Crumley Roberts LLP,
denied me the privilege, which is Discrimination, of a “Personal Injury Attorney” because of my
race and color, being a Brown African-American, and my Disability, which is me being a person
subject to Arrested Developmental, which is a form of “oppression” and/or Slavery, Bondage, in

my case of being a person subject to Arrested Developmental and the 13 Amendment Sec.1 of

 

the United States Constitution- the supreme law of the United States of America- prohibits

C. NATURE OF CASE PAGE 7
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 9 of 32

 
Slavery, Bondage. Law firm, Crumley Roberts LLP, advertises having “Personal Injury
Attormeys.”

Law Firm, Crumley Roberts LLP, advertises having “Long-Term Disability Attorneys.” |,
absolutely, have a Disability, that would be considered a Long-Term Disability. Disability, as
defined in Black’s Law Dictionary: “The inability to perform some function; esp., the inability of
one person to alter a given relation with another person.” and/or “An objectively measurable
condition of impairment, physical or mental, esp. one that prevents a person from engaging in
meaningful work.” and Disability as defined by the federal government: “Inability to engage in
any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to last or has lasted for a continuous period of not less than
12 months.” My Disability is me being a person subject to Arrested Developmental- a temporary
or permanent cessation of the process of development-, which is a form of “oppression” and/or
Slavery, Bondage, in my case of being a person subject to Arrested Developmental, which is
prohibited by the 13'" Amendment Sec. 1 Of the United States Constitution. My case of
Arrested Developmental, which is a form of “oppression” and/or Slavery, Bondage, is due to
inadequate parenting, my mother, LaDonna Wright, whom is a Registered Nurse, absolutely,
was not concerned about my “education,” “future” or “well-being” in general; inadequate
education, | was “functionally illiterate” when | graduated high school in 2005, I’m “informally
educated,” a computer taught me how to read, around 2007, and the World Book Dictionary,
which has the rules to writing in it, taught me how to write; “involuntary commitment to
psychiatric hospitals,” my mother, family and insignificant people have cornered me in to
psychiatric hospitals on numerous, different, occasions; my mother petitioning the “Judicial
System” on two different occasions once in “Chicago, IL” and once in the city I’m currently in
which is “Charlotte, NC,” to be my quardian ad litem, which she was “denied” due to the fact that
| “did not” meet the requirements to have a quardian ad litem nor did | want a guardian ad litem;
my mother “successfully manipulating” the social security administration, for my Social Security

C. NATURE OF CASE PAGE 8
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 10 of 32

 

 

 

 

 

 
Disability Benefits, “without my consent” and “homelessness,” | have been “homeless” for a
substantial amount of years over the past approximately 10 years and am subject to being

“homeless” again if “Justice is not served.” | recently was “involuntarily committed” to Mindy
Ellen Levine Behavioral Health Center, between October 7th, 2019 and October 18th, 2019

“located in Davidson, NC” based on “lies” my mother made. Mindy Ellen Levine Behavioral

 

Health center, “never appointed me a social worker’, which would have been a major step for
remedying me being a person subject to Arrested Developmental, which is a form of
“oppression” and/or Slavery, Bondage, in my case of being a person subject to Arrested

Developmental, which is prohibited by the 13'° Amendment Sec 1 Of the United States

 

Constitution. While | was at Mindy Ellen Levine Behavioral Health Center, | did go to “court” and
the “Judge discharged me” due to the fact that | was “not a person subject to involuntary
admission.” Law firm Crumiey Roberts LLP, denied me the privilege, which is discrimination, of

a “Long Term-disability Attorney” which they advertise having. If you, take the time to construe

 

and analyze what Black’s Law Dictionary defines as a Disability; what the “federal government”
defines as a Disability, and what | have “explained,” “defined” and “described” my Disability to

be, which is me being a person subject to Arrested Developmental- a temporary or permanent

 

cessation of the process of development-, which is a form of “oppression” and/or Slavery,
Bondage, in my case of being a person subject to Arrested Developmental, and the 13"
Amendment Sec.1 Of the United States Constitution- the supreme law of the United States of
America- prohibits Slavery, Bondage, you would absolutely conclude that | do have a Disability,
that would be considered a Long-term Disability and | qualify for “needing” a “Long-Term
Disability Attorney.” | “absolutely” have been and am being stopped from being a productive
citizen, going to college to put myself in a better predicament to get a higher paying job and
working. | am, “absolutely” being stopped from getting my Driver's license in this state, North E
Carolina, and | have the want and will to get my Driver's license. |, “absolutely,” have been
stopped from having a family, wife, kids and etcetera, which is causing me a great deal of

C. NATURE OF CASE PAGE 9
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 11 of 32 |
distress and sadness, as |’m getting older. 1 am “absolutely” being stopped from being happy
which | have the right to pursue, but | cannot due to my Disability of being a person subject to
Arrested Developmental- a temporary or permanent cessation of the process of development-,
which is a form of “oppression” and/or Slavery, Bondage, in my case of being a person subject
to Arrested Developmental, and the 13" Amendment Sec.1 Of the United States Constitution-
the Supreme law of the United States of America- prohibits Slavery, Bondage. |, absolutely,
have a Disability, that would be considered a Long-Term Disability.

Law Firm, Crumley Roberts LLP, advertises having “Social Security Disability
Attorneys.” Part of my legal issues is my mother, whom is a Registered Nurse, “successfully
manipulating” the social security administration for my “Social Security Benefits,” which are my
“Social Security Disability Benefits,” without my consent. The United States Social Security
Administration is an independent agency of the United States federal government that
administers Social Security, a social insurance program consisting of retirement, Disability, and
survivors' benefits. Law Firm, Crumley Roberts LLP, can get justice for my mother “successfully
manipulating” the Social Security Administration for my “Social Security Disability benefits”
without my consent, and the “emotional abuse” that | have had to deal with because of my
mother's successful manipulation of my “social security disability benefits” without my
consent. Law Firm, Crumley Roberts LLP,” denied” me the privilege, which is discrimination, of
a Social Security Disability Attorney, which they advertise having.

Advertising injury, as defined in Black’s Law Dictionary: “misappropriation of advertising
ideas or style of doing business.” Law Firm, Crumley Roberts LLP, “denied” me of the
privilege,” which is discrimination, of their advertised idea, of having “Personal Injury Attorneys;”
“Long-Term Disability Attorneys” and/or “Social Security Disability Attorneys” because of my
race and color, being a Brown African American, and my Disability, which is me being a person
subject to_Arrested Developmental, which is a form of “oppression” and/or Slavery, Bondage, in
my case of being a person subject to Arrested Developmental, and the 13. Amendment Sec. 1

C. NATURE OF CASE PAGE 10
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 12 of 32
of the United States Constitution prohibits Slavery, Bondage and that is "misappropriation,"
using "advertisement" dishonestly, discriminatively, as one's or their, Law Firm, Crumley
Roberts LLP, own use. Therefore, Law Firm, Crumley Roberts LLP, is guilty of Advertising
Injury. Law Firm, Crumley Roberts LLP, “denied” me the privilege, which is discrimination, of
there “advertised idea and style of doing business” which is as follows: “Care Like Family,
Listen to Learn and Do What's Right;” “At Crumley Roberts, We Take the Worry Away;” “When
Life Knock You Down We Can Help Pick You Back Up;” “Let Us Do the Hard Work While You
Focus on Your Recovery;” “ We stand up for you;” “Helping You Through Life’s Most Difficult
Moments” and etcetera, because of my race and color, being a Brown African American, and
my Disability, which is me being a person subject to Arrested Developmental, which is a form of
“oppression” and/or Slavery, Bondage, and the 13th Amendment Section 1 of the United States
Constitution-the supreme law of the United States of America- prohibits Slavery, Bondage and
that is "misappropriation," using "advertisement" dishonestly, discriminatively, as one's or their,
Law Firm, Crumley Roberts LLP, own use. Again, Law Firm, Crumley Roberts LLP, is guilty of
Advertising Injury.

Fraud, as defined in Black’s Law Dictionary: “A knowing misrepresentation or knowing
concealment of a material fact made to induce another to act to his or her detriment.” If, Law
Firm, Crumley Roberts LLP, claims that | do not have a Personal Injury and | do not qualify for
“needing” a Personal Injury Attorney, then that would be fraud. Law firm, Crumley Roberts LLP,
cannot “misrepresent” what a Personal Injury is and what type of cases a Personal Injury
Attorney “remedies.” The material fact of what a Personal Injury is, is located in Black’s Law
Dictionary. Personal Injury, as defined in Black’s Law Dictionary: “Any invasion of a personal
right, including mental suffering and false imprisonment.” The “Amendments” of the United
States Constitution, are my “personal rights.” My mother, family and insignificant people need
to be stopped from "inducing" my current detriment, of having a Disability, which is me being a
person subject to Arrested developmental, which in my case is a form of "oppression" and/or

C. NATURE OF CASE PAGE 11
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 13 of 32

 

 

 

 
Slavery, Bondage and the 13th Amendment Section 1 of the United States Constitution-the
supreme law of the United States of America- prohibits Slavery, Bondage, which is causing me
a great deal of mental suffering. | do have Anxiety and | have been diagnosed with Generalized
Anxiety Disorder. It is very likely that my mother, particularly, may end up getting me
“involuntary” committed to a psychiatric hospital again, which would be considered False
Imprisonment, based on "lies." If, Law Firm, Crumley Roberts LLP, claims that | do not have a
Disability and/or “Long-Term Disability” and | do not qualify for “needing” a “Long-Term Disability
Attorney” then that would be fraud. The material fact of what a Disability is can be found in,
Dorland’s Medical Dictionary and Black’s Law Dictionary. Disability, as defined in Black’s Law
Dictionary: “the inability to perform some function; esp. the inability of one person to alter a
given relation with another person” and/or “An objectively measurable condition of impairment,
physical or mental, esp. one the prevents a person from engaging in meaningful work.” and
according to Dorland’s Medical Dictionary, Disability as defined by the federal government:
“inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last or has lasted for a continuous
period of not less than 12 months.” My Disability, is me being a person subject to Arrested
Developmental, which is a form of “oppression” and/or Slavery, Bondage, in my case of being a
person subject too Arrested Developmental, which is prohibited by the 13!" Amendment Sec 1 of
the United States Constitution. If, construe and analyze, what Black’s Law Dictionary defines as
a Disability; what the “federal government’ defines as a Disability, and what | have “explained,”
“defined” and “described” my Disability to be, which is “explained,” “defined” and “described”
early in this section, “ Nature of Case,” which is me being a person subject to Arrested
Developmental, which is a form of “oppression” and/or Slavery, Bondage, in my case of being a
person subject to Arrested Developmental and the 13'* Amendment Sec.1 of the United States
Constitution- the supreme law of the United States of America- prohibits Slavery, Bondage, you
would absolutely conclude that | have a Disability that would be considered a Long-Term

C. NATURE OF CASE PAGE 12
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 14 of 32

{
feo
k
bo

 

 
 

Disability that can be “remedied.” My mother, family and insignificant people need to be
“stopped” from "inducing" my current detriment, of having a Disability, which is me being a
person subject to Arrested developmental-a temporary or permanent cessation of the process of
development-, which in my case is a form of "oppression" and/or Slavery, Bondage and the 13th
Amendment Section 1 of the United States Constitution-the supreme law of the United States of
America- prohibits Slavery, Bondage, which is causing me a great deal of mental suffering. |
am absolutely "mentally impaired" due to the fact that | am a person subject to Arrested
Developmental, which is a form of "oppression" and/or Slavery, Bondage, in my case of being a
person subject to Arrested Developmental, and 13th Amendment Sec 1. Of the United States
Constitution prohibits Slavery, Bondage. | am also “mentally impaired,” due to the fact that |
cannot find anybody who has the want and will to “remedy” my case of Arrested
Developmental, which is a form of "oppression" and/or Slavery, Bondage, in my case of being a
person subject to Arrested Developmental, which is absolutely "wrong," it's "injustice.” Once
again, | do have Anxiety and | have been diagnosed with Generalized Anxiety Disorder. It is
very likely that my mother, particularly, may end up getting me “involuntarily” committed to a
psychiatric hospital again, which would be considered false imprisonment, based on "lies," as |
have already stated.

In conclusion, | have a Disability, ultimately, due to me being a person subject to
Slavery, Bondage. The 13 Amendment Section 1. Of the United States Constitution- the
supreme law of the United States Of America- absolutely prohibits Slavery, Bondage. It is
Wrong, a violation of my legal rights to be a person subject to Slavery, Bondage. It is Injustice,
“unfairness,” lack of equality and justice, that has gotten me in the state of Slavery, Bondage. It
is Injustice, “unfairness,” lack of equality and justice, that is causing me to remain in the state of
Slavery, Bondage. Me, being a person, subject to Slavery, Bondage, is absolutely an
Injury. Me, being a person, subject to Slavery, Bondage, is absolutely a Personal Injury and/or
Long-Term Disability. There, are affairs, that has happened in this county, Mecklenburg, of

C. NATURE OF CASE PAGE 13
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 15 of 32

 
North Carolina, the has “induced” my current “detriment” of having a Disability, which is due to
me being a person subject to Slavery, Bondage. | am, petitioning the court to, grant me the
relief, from Law Firm, Crumley Roberts LLP, of a Personal Injury Attorney and/or Long-Term
Disability Attorney, to consult with, so they can start the process of remedying, my Disability,
which is due to me being a person subject to Slavery, Bondage. Once again, the 13"
Amendment Section 1. Of the United States Constitution- the supreme law of the United States
Of America- absolutely prohibits Slavery, Bondage. | am, also, petitioning, the court to, grant
me the relief, from Law Firm, Crumley Roberts LLP, of an apartment, which would be
considered shelter/housing- a place of refuge to dwell providing safety from danger, attack and
observation- so my current “detriment” of having a Disability, which is due to me being a person
subject to Slavery, Bondage, does not get “induced.” My current living situation is “unstable”
and “mentally unstable” for me, which constantly “inducing” my Anxiety. My current, state of
Anxiety, is very sensitive, at the moment. Law Firm, Crumley Roberts LLP, could have already
started the process of getting me out of my current living situation, if they where not “denying”
me the privilege, which is discrimination, of their “advertised idea and style of doing

business.” My Disability, which is due to me being a person subject to Slavery, Bondage, can
be “remedied” and it needs to be “remedied,” in a non-piecemeal matter. “Justice” overall needs
to be “syndicated.” It’s going to take “teamwork” for my Disability, which is due to me being a

person subject to Slavery, Bondage, to be “remedied,” completely.

C. NATURE OF CASE PAGE 14
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 16 of 32

 

 
D. CAUSE OF ACTION

| allege that my constitutional nights, privileges of immunibes have been vioiaied and
that the followinc facts form ihe besis for my allegatons: (If necessary you mey attach
adamonal peoes)

Count 1: ALS, Lion «/ Sheets . fe xt Pog cS

Supporting Facts: (Describe exactly what each defendani did or fd not
Go, State the jacis clearty in your own worts without citing any lecal
authority. Use additional sheets tf necessary.)
” . ; € j>
Abhi tioaal Sheers 1 Mext Je 4E5s
os

 

 

Count 2:

Supporting Facts: (Describe exactly what each defendant did or did not
Go. State the facts clearly in your own words without ciling any legal
authority. Use addifional sheets ff necessary.)

Abhi tlone|  Sheees i Wext Foye s

 

 

 

E. INJURY

How have you been injured by the acbons of the defendant(s)?

A AL prone dt Shee Zs. Sex Fages

 

 

 

 

 

Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 17 of 32
D. Cause of Action

(1) Count 1: Discrimination
(2) Supporting Facts:

Discrimination, as defined, in Black’s Law Dictionary: “The effect of a law or
established practice that confers privileges on a certain class or that denies privileges to
a certain class because of race, age, sex, nationality, religion, or disability.”. Under the
authority or color of state law, in North Carolina, you cannot “deny” privilege, which is
Discrimination, because of race, color or Disability. Law Firm, Crumley Roberts LLP,
“denied” me of the privilege, which is Discrimination, of their “advertised idea,” of having
“Personal Injury Attorneys:;” “Long-Term Disability Attorneys” and/or “Social Security
Disability Attorneys” to remedy my Long-Term Disability and/or Personal Injury, “legal
issues,” because of my race and color, being a Brown African American, and my
Disability, which is, ultimately, due to me being a person subject to Slavery, Bondage,
and the 13th Amendment Section 1 of the United States Constitution-the supreme law of
the United States of America- prohibits Slavery, Bondage. Law Firm, Crumley Roberts
LLP, “denied” me of the privilege, which is Discrimination, of there “advertised idea and
style of doing business” which is as follows: “Care Like Family, Listen to Learn and Do
What's Right;” “At Crumley Roberts, We Take the Worry Away;” “When Life Knock You
Down We Can Help Pick You Back Up;” “Let Us Do the Hard Work While You Focus on
Your Recovery;” “ We stand up for you;” “Helping You Through Life’s Most Difficult
Moments” and etcetera, because of my race and color, being a Brown African American,
and my Disability, which is, ultimately, due to me being a person subject to Slavery,
Bondage, and the 13th Amendment Section 1 of the United States Constitution-the
supreme law of the United States of America- prohibits Slavery, Bondage.

(1) Count 2: Advertising Injury
(2) Supporting Facts:

D. CAUSE OF ACTION PAGE 1
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 18 of 32

 
Advertising injury, as defined in Black’s Law Dictionary: “misappropriation of
advertising ideas or style of doing business.” Law Firm, Crumley Roberts LLP, “denied”
me of the privilege,” which is Discrimination, of their “advertised idea,” of having
“Personal Injury Attorneys;” “Long-Term Disability Attorneys” and/or “Social Security
Disability Attorneys” to remedy my Long-Term Disability and/or Personal Injury, “legal
issues,” because of my race and color, being a Brown African American, and my
Disability, which is, ultimately, due to me being a person subject to Slavery, Bondage,
and the 13th Amendment Section 1 of the United States Constitution-the supreme law of
the United States of America- prohibits Slavery, Bondage and that is "misappropriation,"
using "advertisement" dishonestly, discriminatively, as one's or their, Law Firm, Crumley
Roberts, own use. Therefore, Law Firm, Crumley Roberts LLP, is guilty of Advertising
Injury. Law Firm, Crumley Roberts LLP, “denied” me of the privilege, which is
Discrimination, of there “advertised idea and style of doing business” which is as
follows: “Care Like Family, Listen to Learn and Do What's Right;” “At Crumley Roberts,
We Take the Worry Away;” “When Life Knock You Down We Can Help Pick You Back
Up;” “Let Us Do the Hard Work While You Focus on Your Recovery;” “ We stand up for
you;” “Helping You Through Life’s Most Difficult Moments” and etcetera, because of my
race and color, being a Brown African American, and my Disability, which is, ultimately,
due to me being a person subject to Slavery, Bondage, and the 13th Amendment
Section 1 of the United States Constitution-the supreme law of the United States of
America- prohibits Slavery, Bondage and that is "misappropriation," using
"advertisement" dishonestly, discriminatively, as one's or their, Law Firm, Crumley

Roberts LLP, own use. Once again, Law Firm, Crumley Roberts LLP, is guilty of

Advertising Injury.

D. CAUSE OF ACTION PAGE 2
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 19 of 32

 
 

E. Injury

Injury, as defined in Black’s Law Dictionary: “The violation of another’s legal right, for
which the law provides a remedy; a wrong or injustice.” Under the authority or color of state
law, in North Carolina, you cannot “deny” privilege, which is Discrimination, because of race,
color or Disability. Discrimination, as defined, in Black’s Law Dictionary: “The effect of a law or
established practice that confers privileges on a certain class or that denies privileges to a
certain class because of race, age, sex, nationality, religion, or disability.” It is, a violation of my
legal right for, Law Firm, Crumley Roberts LLP, to “deny” me of the privilege, which is
Discrimination, of their “advertised idea” of having Personal Injury Attorneys; Long-Term
Disability Attorneys and/or Social Security Disability Attorneys, to remedy my “Personal Injury”
and/or “Long-Term Disability” “legal issues,” because of my race and color, being a Brown
African American, and my Disability, which is, ultimately, due to me being a person subject to
Slavery, Bondage, which is prohibited by the 13'" Amendment Section 1 Of the United States
Constitution. It is, a violation of my legal right for, Law Firm, Crumley Roberts LLP, to “deny” me
of the privilege, which is Discrimination, of their “advertised idea and style of doing business”
which is as follows: “Care Like Family, Listen to Learn and Do What's Right;” “At Crumley
Roberts, We Take the Worry Away;” “When Life Knock You Down We Can Help Pick You Back
Up;” “Let Us Do the Hard Work While You Focus on Your Recovery;” “ We stand up for you;”
“Helping You Through Life’s Most Difficult Moments” and etcetera, because of my race and
color, being a Brown African American, and my Disability, which is, ultimately, due to me being
a person subject to Slavery, Bondage, and the 13th Amendment Section 1 of the United States

Constitution-the supreme law of the United States of America- prohibits Slavery, Bondage.

Advertising injury, as defined in Black's Law Dictionary: “misappropriation of

advertising ideas or style of doing business.” Law Firm, Crumley Roberts LLP, is

E. INJURY PAGE 1
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 20 of 32

 

 
“misappropriating,” using “advertisement” dishonestly, discriminatively, as one’s or their,
Law Firm, Crumley Roberts LLP, own use. Therefore, Law Firm, Crumley Roberts LLP,

is guilty of Advertising Injury, another form and type of Injury.

 

|
E. INJURY PAGE 2 !
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 21 of 32 | |
VEAE Fronel Sheets:
Wert Proyes

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

Have you Tiled other lawsuits in state of federal couri thai deal with the same tacts that
‘are imvolvec in this action? YES XK RO

f YOU answer is af ES", | Gescribe Bach baWSUL a ii there is more than one lawsuit,
if es, using the same outline.)
j. Parpes fo previous lawsuits:

Phaintifi(s):

 

Defendant(s):

 

Z. Name of court and case or docket number.

 

3. Disposition (for example, was the case dismissed? Was if appealed? Is it still
pending’)

 

 

4, Issued reised:

 

 

 

5, When did you file the lawsuit?
Date: Month/Year

 

6. When was ft (will it be) decided?

 

Have you previously sought informal or form relief from the appropriate administrative
officials regarding the acts complained of in Part D? YES NO_x

F your answer is “YES” bnefty describe how relief was sought and the results. If your
answer is "NO* explain why administrative rehef wes not sought.

Ly fe [+ LA is was rehe @asves ¢ (A) cn fo,
See Ae ase ad /2QeQl-00039-BAG PSG Pggument 1 Filed 01/16/20 Page 22 of 32

 
F. Previous Lawsuits and Administrative Relief

First Lawsuit filed

1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of Illinois
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2015cv04714
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

4. Issued Raised:

If, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they’re the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. I’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and I’m not endowed with the sophistication to
remedy it. |, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, the
Norther District of IL-the state-for an attorney/lawyer, to remedy me being a victim, of race and
disability discrimination, at the hands of the federal government and my mother, because | could
not find anyone, who had the want and will, to remedy me being a victim of, race and disability
discrimination, at the hands of the federal government and my mother, and | could not remedy it
myself, because there are too many government agencies or agencies sponsored by the
government, depriving and disparaging me of life(I’m basically, being bullied; there is nothing |
can do about it, and the problem continues to grow.) and | don’t know who the legal entities
are. |, also tried to sue, for shelter/nousing- a place a refuge to dwell providing safety from
danger, attack and observation-because | was homeless, sleeping outside, perplexed and
stuck. | just found out, relatively recently, that you cannot sue the “state,” and they are only
there for criminal prosecution.

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors.”)

5. When did the you file the lawsuit: May 28, 2015

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 1
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 23 of 32

 

 

 
6. When was it decided: Jun 29, 2015
Second Lawsuit filed

 

1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Zachary T. Fardon
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2015cv07282
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

4. Issued Raised:

If, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they're the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. I’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and I’m not endowed with the sophistication to
remedy it. |, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, US |
Attorney, Zachary T Fardon, for the Norther District of IL-the state-for an attorney/lawyer, to tr
remedy me being a victim, of race and disability discrimination, at the hands of the federal
government and my mother, because | could not find anyone, who had the want and will, to
remedy me being a victim of, race and disability discrimination, at the hands of the federal
government and my mother, and | could not remedy it myself, because there are too many |:
government agencies or agencies sponsored by the government, depriving and disparaging me | :
of life(I’m basically, being bullied; there is nothing | can do about it, and the problem continues !
to grow.) and | don’t know who the legal entities are. |, also tried to sue, for shelter/housing- a
place a refuge to dwell providing safety from danger, attack and observation-because | was (
homeless, sleeping outside, perplexed and stuck. | just found out, relatively recently, that you
cannot sue the “state,” and they are only there for criminal prosecution.

 

 

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors.”)

5. When did the you file the lawsuit: August 19, 2015
6. When was it decided: Nov 06, 2015

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 2
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 24 of 32
Third Lawsuit filed
1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of Illinois:
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2015cv10535
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state

a claim.
4. Issued Raised:

lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they’re the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. !’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and |’m not endowed with the sophistication to
remedy it. |, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, the
Norther District of IL-the state-for an attorney/lawyer, to remedy me being a victim, of race and
disability discrimination, at the hands of the federal government and my mother, because | could
not find anyone, who had the want and will, to remedy me being a victim of, race and disability
discrimination, at the hands of the federal government and my mother, and | could not remedy it
myself, because there are too many government agencies or agencies sponsored by the
government, depriving and disparaging me of life(I’m basically, being bullied; there is nothing |
can do about it, and the problem continues to grow.) and | don’t know who the legal entities
are. |, also tried to sue, for shelter/housing- a place a refuge to dwell providing safety from
danger, attack and observation-because | was homeless, sleeping outside, perplexed and
stuck. | just found out, relatively recently, that you cannot sue the “state,” and they are only
there for criminal prosecution.

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors.”)

5. When did the you file the lawsuit: November 23, 2015
6. When was it decided: December 1, 2015
Fourth Lawsuit filed
1. Parties to previous lawsuits:

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 3
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 25 of 32

 
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of Illinois
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2015cv11841
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

4. Issued Raised:

If, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they’re the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. I’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and I’m not endowed with the sophistication to
remedy it. 1, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, the
Norther District of IL-the state-for an attorney/lawyer, to remedy me being a victim, of race and
disability discrimination, at the hands of the federal government and my mother, because | could
not find anyone, who had the want and will, to remedy me being a victim of, race and disability
discrimination, at the hands of the federal government and my mother, and | could not remedy it
myself, because there are too many government agencies or agencies sponsored by the
government, depriving and disparaging me of life(’m basically, being bullied; there is nothing |
can do about it, and the problem continues to grow.) and | don’t know who the legal entities
are. |, also tried to sue, for shelter/nousing- a place a refuge to dwell providing safety from
danger, attack and observation-because | was homeless, sleeping outside, perplexed and
stuck. | just found out, relatively recently, that you cannot sue the “state,” and they are only
there for criminal prosecution.

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors. ”)

5. When did the you file the lawsuit: December 30, 2015
6. When was it decided: January 5, 2016
Fifth Lawsuit filed
1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of Illinois

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 4
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 26 of 32

 

 
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2016cv01733
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

4. Issued Raised:

If, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they're the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. I’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and I’m not endowed with the sophistication to
remedy it. |, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, the
Norther District of IL-the state-for an attorney/lawyer, to remedy me being a victim, of race and
disability discrimination, at the hands of the federal government and my mother, because | could
not find anyone, who had the want and will, to remedy me being a victim of, race and disability
discrimination, at the hands of the federal government and my mother, and | could not remedy it
myself, because there are too many government agencies or agencies sponsored by the
government, depriving and disparaging me of life(I’m basically, being bullied; there is nothing |
can do about it, and the problem continues to grow.) and | don’t know who the legal entities
are. |, also tried to sue, for shelter/nousing- a place a refuge to dwell providing safety from
danger, attack and observation-because | was homeless, sleeping outside, perplexed and
stuck. | just found out, relatively recently, that you cannot sue the “state,” and they are only
there for criminal prosecution.

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors.”)

5. When did the you file the lawsuit: January 29, 2016
6. When was it decided: May 26, 2016
Sixth Lawsuit filed
1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of Illinois
2. Name of court and case or docket number:
Court: US District Court for the Northern District of Illinois. Docket number: 1:2016cv05938

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 5
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 27 of 32
3. Disposition:

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

4. Issued Raised:

If, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle wnereby organized beings are endowed
with certain powers and functions not associated with inorganic matter, as defined in Dorland’s
Medical Dictionary. Right here, in America, people go to, Law School, to become endowed,
with the principles and powers, to become attorneys, lawyers and judges, so they can, serve
and protect people, function, act accordingly when people come into volition, rather they’re the
person being violated or the person doing the violating, with the United States Constitution-the
supreme law of the United States of America. |, have, been suffering for substantial parts of my
life (existence), and, am, literally, lucky to discover the meaning of my suffering, even though, |,
have been, experiencing, torture. I’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and I’m not endowed with the sophistication to
remedy it. |, need a, Law School graduate, to remedy me, being a victim, of Race and Disability
discrimination, at the hands of the federal government and my mother. |, tried to sue, the
Norther District of IL-the state-for an attorney/lawyer, to remedy me being a victim, of race and
disability discrimination, at the hands of the federal government and my mother, because | could
not find anyone, who had the want and will, to remedy me being a victim of, race and disability
discrimination, at the hands of the federal government and my mother, and | could not remedy it
myself, because there are too many government agencies or agencies sponsored by the
government, depriving and disparaging me of life(I’m basically, being bullied; there is nothing |
can do about it, and the problem continues to grow.) and | don’t know who the legal entities
are. |, also tried to sue, for shelter/housing- a place a refuge to dwell providing safety from
danger, attack and observation-because | was homeless, sleeping outside, perplexed and
stuck. | just found out, relatively recently, that you cannot sue the “state,” and they are only
there for criminal prosecution.

(Food For Thought: In the book George Washington's Rules of Civility: written by
George Washington (the first president of the United States of America) George Washington
wrote, “Reprehended not the imperfections of others for that belongs to parents, masters, and
superiors.”)

5. When did the you file the lawsuit: June 7, 2016
6. When was it decided: Sep 26, 2016
Seventh Lawsuit Filed
1. Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Crumley Roberts, LLP
2. Name of court and case or docket number:
Court: United States District Court for the Western District ofNorth Carolina (Charlotte
Division) Docket number: 3:19-cv-00132

F, PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 6
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 28 of 32

 
3. Disposition

Case, was ultimately, dismissed as frivolous and/or fails to state a claim and for not
stating Subject-Matter Jurisdiction.

4. Issued Raised

What one, city or state, sows in the way of Slavery, Bondage, which is prohibited by the
13" Amendment Section 1 of the United States Constitution- the supreme law of the United
states of America- another state often reaps. It’s out of want and will, on the behalf of others,
rather than the absence of resources that account for my “sad” state being a person subject to
Slavery, Bondage. It’s out of want and will, on the behalf of others, especially “Attorneys” and
“Judges” that account for my “sad” state of remaining a person subject to Slavery, Bondage.

| was trying to sue, Law Firm, Crumley Roberts LLP, for “denying” me the privilege,
which is Discrimination, of their advertised idea of having Personal Injury Attorneys; Long-Term
Disability Attorneys and/or Social Security Disability. If you, construe and analyze what | wrote
that is what you would conclude.

Judge Graham C. Mullen did grant me the in forma pauperis. Judge Graham C. Mullen
is aware that | am oppressed which amounts to slavery under the 13" Amendment of the United
States Constitution-the Supreme Law of the United States of America. Judge Graham C.
Mullen is aware that | am disabled due to “arrested developmental.” Judge Graham C. Mullen is
a conscious, thinking, United States District Judge, for the Western District of North Carolina.
Judge Graham C. Mullen, can comprehend that | am disabled due to “arrested developmental”
and that being disabled due to “arrested developmental’ is a form of “oppression” which
amounts to Slavery, Bondage. Judge Graham C. Mullen, can comprehend that being a person,
ultimately, subject to Slavery, Bondage, is prohibited by the 13" Amendment Section 1 of the
United States Constitution and that being a person subject to Slavery, Bondage is an “outrage.”

Judge Graham C. Mullen did make Plain Errors in his orders. Plain Errors as defined in
Black’s Law Dictionary: “An error the is so obvious and prejudicial that an appellate court should
address it despite the parties’ failure to raise a proper objection at trail.” and/or “A plain error is
often said to be so obvious and substantial that failure to correct it would infringe a party’s due-
process rights and damage the integrity of the judicial process.”

| am aware that | was supposed to or half to file an appeal, but it is extremely hard given
the fact that | am a Pauper; I’m not an “Attorney” nor a “Lawyer” and the “Court of Appeals of
North Carolina” is located in “Raleigh, NC.”

Judicial Power as defined in Black’s Law Dictionary: “The authority vested in courts and
judges to hear and decide cases and to make binding judgments on them; the power to
construe and apply the law when controversies arise over what has been done or not done
under it.” Judge Graham C. Mullen, did not use his Judicial Power to make sure | do not remain
disabled due to “arrested developmental” which is form of oppression which amounts to Slavery,
Bondage, which is prohibited by the 13° Amendments Section 1 of the United States
Constitution.

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 7
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 29 of 32

 

 

 

 

 
If, Judge Graham C. Mullen, would have used his Judicial Power, my recent “involuntarily”
admission to Mindy Ellen Levine Behavioral Health Center located in “Davidson, North Carolina”
between October 7" 2019 and October 15'" 2019 based on “lies” from my mother who is a =
Registered Nurse and who has manipulated the Social Security Administration, for my “Social
Security Disability Benefits” without my consent, which is “absolutely,” wrong, could have been
avoided.

 

5. When did the you file the lawsuit: March 19, 2019
6. When was it decided: October 2, 2019

 

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF PAGE 8
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 30 of 32
 

 

 

G, REQUEST FOR RELIEF
| believe | am entitled fo the following refier

A tA: fiona Sheet: Next Lage

 

 

 

 

 

 

JURY TRIALREQUESTED - YES... == NO_X

Charlotte, NC ‘
Sioned at on i 7 (6/2020

 

| (Location) (Date)

LZZL C Zang
TT

Signature

 

Address: .
5422 Stallworth Dr.
. Charlotte, NC 28226
(704)574-9917
+ " Shadgboss241987@amail.com
Phome:

E-Mail Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 31 of 32

 

 
G. Request For Relief

| believe | am_ entitled to, Law Firm Crumley Roberts LLP, “advertised idea” of having
“Personal Injury Attorneys;” “Long-Term Disability Attorneys” and/or “Social Security Disability
Attorneys” to remedy my Personal Injury and/or Long-Term Disability case, to do there “advertised
style” of doing business, which is “Care Like Family, Listen to Learn and Do What's Right;” “At
Crumley Roberts, We Take the Worry Away;” “When Life Knock You Down We Can Help Pick
You Back Up;” “Let Us Do the Hard Work While You Focus on Your Recovery;” “ We stand up for
you;” “Helping You Through Life’s Most Difficult Moments” and etcetera. | also believe | am
entitled to an apartment, with all utilities included and money for food, clothing, transportation and
etcetera, from, Law Firm, Crumley Roberts LLP, until my “legal issues” of having a Personal Injury
and/or Long-Term Disability are completely “remedied,” for compelling me to have to deal with
my Personal injury and/or Long-Term Disability “legal issues.” | also request that my relief request
are not “disparaging.” | believe | am entitled to these requests, due to the fact that, Law Firm,
Crumely Roberts LLP, “denied” me the privilege, which is Discrimination, of their “advertised idea
and style of doing business” because of my race and color, being a Brown African American, and
my Disability, which is, ultimately, due to me being a person subject to Slavery, Bondage. Under
the authority or color of state law, in North Carolina, you cannot “discriminate,” which is the verb,

action, of Discrimination, because of race, color or Disability.

G. REQUEST FOR RELIEF PAGE 1
Case 3:20-cv-00030-RJC-DSC Document1 Filed 01/16/20 Page 32 of 32

 

 
